AlleN, J.
We see no reason for disturbing tbe judgment. Tbe option is a valid contract and one of which tbe specific performance will be enforced (Ward v. Albertson, 165 N. C., 223), and tbe defendants not only admit tbe execution of tbe option in tbe answer, but they aver their readiness to perform it, and tbe only objection made is that one acre of land was included by mistake.
. Tbe decree entered in tbe Superior Court gives tbe defendants all for which they contend by excepting tbe one acre of land from tbe deed which tbe defendants are required to execute, and tbe plaintiff is required to pay tbe costs of tbe action.
There is nothing in tbe decree of which tbe defendants can justly complain.
Affirmed.